PER CURIAM.

JUDGMENT

This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief and appendix filed by the appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed April 30, 2009, 2009 WL 1176464, be affirmed. The district court properly dismissed this action seeking compensation and return of land in Palestine. Appellant relies on the “expropriation exception” to the Foreign Sovereign Immunities Act, 28 U.S.C. § 1605(a)(3), but he has not shown that rights in property were taken in violation of international law and that a jurisdictional nexus exists between the expropriation and the United States, so as to meet the requirements of this exception. See Nemariam v. Fed. Democratic Republic of Eth., 491 F.3d 470, 474-75 (D.C.Cir.2007).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.